Citation Nr: 0915469	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-31 488	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to payment of past-due benefits to the VA/Court-
appointed fiduciary/curator for the deceased Veteran.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from November 1965 to 
September 1967.  

In October 1987, the Board of Veterans' Appeals (Board) 
denied service connection for post-traumatic stress disorder 
(PTSD).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1989 decision by 
the RO which denied the Veteran's request to reopen the claim 
of service connection for PTSD.  In October 1994, the Board 
reopened the claim and remanded the appeal for additional 
development.  The Board remanded the appeal again in February 
1997.  

In August 1999, the Board, in pertinent part, granted service 
connection for PTSD.  By rating action in November 1999, the 
RO assigned a noncompensable evaluation, and the Veteran's 
attorney subsequently perfected an appeal.  By rating action 
in February 2001, the RO assigned an increased rating to 50 
percent, effective from January 22, 1991.  In May 2001, the 
RO found that the Veteran was incompetent to handle 
disbursement of funds and a fiduciary was appointed.  In 
October 2003, the Board remanded, in part, the claim for an 
initial evaluation in excess of 50 percent.  

In April 2004, the Board assigned an earlier effective date 
of March 10, 1986, for the grant of service connection for 
PTSD, and remanded, in part, the claim for an initial 
evaluation in excess of 50 percent.  In May 2005, the RO 
assigned a schedular 100 percent evaluation for the Veteran's 
PTSD, effective from March 10, 1986.  

In March 2005, prior to the favorable May 2005 rating 
decision, VA suspended payment of benefits to the Veteran due 
to non-receipt of an annual accounting from his fiduciary.  
Thereafter, the appointed fiduciary indicated a desire to 
withdraw as the Veteran's fiduciary.  On May 12, 2005, the 
appellant initiated proceedings to be the new 
fiduciary/curator for the Veteran.  VA supported her 
appointment.  Shortly thereafter the appellant filed a 
petition for mandamus on the Veteran's behalf that sought to 
compel VA to implement the May 2005 RO decision and pay the 
award it conferred, to include the past-due benefits.  On 
July 28, 2005, the same day as the Veteran's death, the 
appellant was appointed curator by Order of a Wyandotte 
County Court.  

The Veteran's attorney then filed a motion to substitute the 
appellant in the mandamus petition.  In August 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
dismissed the petition on the basis that the petition had 
been mooted by the Veteran's death.  See Richardson v. 
Nicholson, No. 05-1886, 2005 WL 3312296 (Vet. App. Aug. 30, 
2005).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed the dismissal in January 2007.  
See Richardson v. Nicholson, 476 F.3d 883, 886 (2007).  The 
Federal Circuit essentially held that the appellant had no 
standing to seek a writ of mandamus because death of the 
Veteran "extinguished" the entitlement being sought.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1965 to September 1967.  

2.  The appellant is the Veteran's Court appointed curator on 
July 28, 2005.  

3.  On July 29, 2005, the Wichita Kansas RO was notified that 
the Veteran died on July [redacted], 2005.  




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


